Interim Decision #1369

MATTER OF

Lux

In SECTION 245 Proceedings
A-12975895

Decided by Regional Commissioner January 23,1968
An alien who entered this country as a member of the United States Coast Guard
is statutorily ineligible for adjustment of status under section 245, Immigration and Nationality Act, as amended, because he was not inspected, admitted,
or paroled into the United States.

This ease has been certified to me by the District Director at Portland, Oregon, for review of his decision denying the application under
section 245 of the I. & N. Act, as amended.
The record relates to a 23-year-old male, native and citizen of the
Philippines. He is presently married to a United States citizen and
a petition according him nonquota status under section 101(a) (27) (A)
of the Immigration and Nationality Act was approved June 26, 1961
Ho last arrived in the United States on February 18, 1959, as a
member of the United States Coast Guard on the USNS "General
Barret". On the occasion of this arrival, he was not inspected by an
Immigration officer. The record does not disclose any prior entries
where the applicant was inspected and admitted or paroled into the
United States. On June 22, 1959, he appeared at the Service office
in San Francisco, California, and was registered and fingerprinted as
an alien and was issued Form 1-94 as evidence thereof. His enlistment
in the United States Coast Guard expires on June 22, 1963.
One of the requisites for adjustment of status to that of a permanent
resident is that the applicant be inspected and admitted or paroled into
the United States. The applicant has not met this requirement. Accordingly, the application must be denied and the decision of the District Director is proper.
ORDER : It is ordered that the application be and the same is hereby
denied.

653

